Citation Nr: 1227394	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-25 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for patellofemoral syndrome of the right knee.  

2.  Entitlement to an initial rating (evaluation) for service-connected hemorrhoids, in excess of 0 percent prior to September 15, 2010, and in excess of 20 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




INTRODUCTION

The Veteran, who is the appellant, had active service from March 1979 to May 1984.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, granted service connection and assigned a noncompensable disability rating for hemorrhoids, effective from December 2006, and denied service connection for a right knee disability.  The case is currently under the jurisdiction of the RO in Nashville, Tennessee.  In a March 2012 rating action, a 20 percent disability rating for hemorrhoids was granted from September 2010, thus creating a staged initial rating appeal of the assigned rating for hemorrhoids.  

The Veteran and his wife presented testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ) in Nashville, Tennessee, in November 2010.  A transcript of that hearing is associated with the claims file. 

In January 2011, the Board remanded the issues of service connection for a right knee disability and a higher initial rating for a hemorrhoid disability for additional evidentiary development.  As will be addressed in more detail below, that development has since been completed, and both issues have been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The Veteran sustained an injury to his right knee on two occasions in service.  

2.  The Veteran did  not experience chronic symptoms of a right knee disorder in service.

3.  The Veteran has not experienced continuous symptoms of a right knee disorder since service.

4.  Arthritis of the right knee did not develop to a degree of 10 percent or more within one year of separation from service.  

5.  Degenerative joint disease and patellofemoral syndrome of the right knee are not causally related to service.  

6.  Prior to September 15, 2010, the Veteran's service-connected hemorrhoid disability was manifested by moderate hemorrhoids that were not thrombotic, with intermittent bleeding but without fissure or anemia.

7.  Since September15, 2010, the Veteran's service-connected hemorrhoid disability has been manifested by persistent bleeding and anal fissure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are not met.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2.  Prior to September 15, 2010, the criteria for a compensable disability rating for service-connected hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7336 (2011).

3.  For the period from September 15, 2010, the criteria for a disability rating in excess of 20 percent for service-connected hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7336 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Remand Compliance

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  While substantial compliance with remand instructions is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by affording the Veteran VA examinations to evaluate service connection for a right knee disability, to evaluate the current severity of his hemorrhoid disability, and to obtain missing VA treatment records.  The right knee examination specifically addressed whether a right knee disability was related to service and opined that it was not.  The hemorrhoid examination addressed the current severity of the hemorrhoid disability according to the specific rating criteria.   

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002), and implemented by regulation, 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1). 

With regard to the Veteran's claim for service connection, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided herein.  The RO notified the Veteran by letter in December 2006 of the requirements to establish service connection for the claimed right knee and hemorrhoid disabilities.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA' s responsibility to obtain. 

The appeal for a higher initial rating for hemorrhoids arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  See also 38 C.F.R. § 3.159(b)(3)(i) (2011) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).  At any rate, the Board notes that the Veteran was furnished additional VCAA notice in April 2009, which informed him of the rating criteria for a hemorrhoid disability.  

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, to include obtaining VA treatment records and affording him the opportunity to present testimony before the Board.  38 U.S.C.A. § 5103A.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations of his claimed right knee and hemorrhoid disabilities in April 2007 and March 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate, as the opinions are predicated on a full reading of the relevant medical records in the Veteran's claims file.  The VA nexus opinions relied upon consider all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the Veteran's statements, and a complete rationale for each opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.  §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b) ,7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. 303, 309 (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002).  Except for when a different legal standard is indicated, when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


Service Connection for Right Knee Disability

The Veteran is seeking service connection for a right knee disability, which he contends results from an injury he sustained in service when he fell onto his knee.  The claims file contains a May 2009 written statement from the Veteran's wife, in which she reports that her husband experiences pain in his knee which sometimes interferes with his sleep and work.  During his November 2010 Board hearing, the Veteran testified that he had experienced right knee pain since service but he did not receive regular treatment for a knee disability.  

After carefully reviewing the relevant lay and medical evidence, the Board concludes that a preponderance of the evidence is against service connection for a right knee disability.  Although the evidence reflects that the Veteran has a current right knee disability, diagnosed as degenerative joint disease and patellofemoral syndrome, the weight of the competent, probative, and credible evidence is against a finding that disability had its onset in service or is related to his active service.  

Service treatment records reflect that the Veteran sustained an injury to his right knee in service.  He sought treatment for a contusion of the right knee after a fall in March 1980, when he complained of slight effusion and pain on motion.  On examination, there was no drainage and he had full range of motion.  The Veteran also sought treatment for his right knee in December 1982, when he reported that he had experienced sharp pain for 2 weeks since striking his knee on an object.  He stated that he had periodic pain when walking or jumping.  On examination, there was no pain to palpation and he had full range of motion.  Muscle strain was diagnosed.  

Although the Veteran injured his right knee on two occasions in service, the Board finds that symptoms of a knee disorder were not chronic in service.  There is no evidence that he sought follow up treatment for either knee injury in service.  The Veteran did not report any knee problems during the service separation physical examination, and no knee disorders were found on objective examination.

The Board also finds that the weight of the evidence demonstrates that the Veteran has not experienced continuous symptoms of a right knee disorder since service.  Although the Veteran now reports that he has experienced knee pain since service, the Board finds that the Veteran's more recent statements made for compensation purposes as to the onset of right knee symptoms are inconsistent with, and outweighed by, other statements he has made and with the objective evidence.  The service treatment records show that he denied any joint pain at service separation.  There are no post-service private treatment records indicating any complaints of or treatment for a right knee disability, and the Veteran testified that he did not seek treatment for his knee disability after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (holding that the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

In addition, no treatment report of record indicates the Veteran was found to have arthritis of the right knee, including to a compensable degree, within one year of service separation in May 1984, and the Veteran has not reported such a diagnosis.  Therefore, arthritis of the knee may not be presumed to be related to service.  38 C.F.R. §§ 3.307, 3.309.  

The Board further finds that the Veteran's current degenerative joint disease of the right knee and patellofemoral syndrome are not otherwise related to service.  There is no competent medical opinion of record relating the Veteran's current right knee disabilities to his active service.  There is also no credible evidence of continuous symptoms of a right knee disorder that could serve as a basis for nexus to service.  See 38 C.F.R. § 3.303(b). 

In this case, the Veteran was afforded a VA examination of his right knee in April 2007, in which he reported intermittent pain and swelling in his right knee.  On examination, he had full range of motion, although there was pain and crepitance.  There was no instability and his gait was normal.  Radiographs of the right knee showed no abnormality.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination of his right knee in March 2011.  The examiner reviewed the claims file, including service treatment records, noting that the initial injury was caused by falling on concrete and the pain and tenderness had progressively worsened.  Symptoms included pain, stiffness, and tenderness on kneeling.  There was no instability, weakness, or subluxation.  On examination, there were no objective indications of joint abnormalities, and the Veteran had motion from 0 to 130 degrees.  The examiner referred to x-rays of October 2010, which showed no evidence of fracture or dislocation but indicated mild degenerative changes.  He diagnosed mild degenerative joint disease and patellofemoral syndrome.  The examiner opined that it is less likely than not that these knee disabilities began during service or as a result of a knee injury in service.  He stated that traumatic degeneration leads to chronic pain which would have been apparent during the 1984 separation physical examination.  Since the Veteran's right knee was normal at that time, the examiner opined that the fall he suffered in service likely resulted in a strain that healed without complications.  He opined that it is more likely that the Veteran's current knee disabilities were incurred after service.  

In summary, the preponderance of the competent, credible and probative evidence is against a finding that the Veteran's right knee disorder began during service or is related to service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Law and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.   38 C.F.R. 
§ 4.7 (2011).  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2011).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119  (1999). 

The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011).  


Initial Rating for Hemorrhoids

The Veteran is seeking a higher initial rating for service-connected hemorrhoids.  Service connection was granted effective December 2006, the date of receipt of the service connection claim, and a noncompensable rating was assigned.  The Veteran appealed the initial rating, and in a March 2012 rating action, a 20 percent evaluation for hemorrhoids was granted, effective September 15, 2010, thus creating a staged initial rating appeal of the assigned rating for hemorrhoids.  

The Veteran's hemorrhoid disability is rated under 38 C.F.R. § 4.114, Diagnostic Code 7336, which provides a noncompensable rating for internal or external hemorrhoids that are mild or moderate.  A 10 percent evaluation is warranted where there are large or thrombotic hemorrhoids which are irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  

The record reflects that the Veteran sought VA treatment for hemorrhoids in January 2007.  He described his symptoms as "unbearable" and including shooting pain and bleeding on a weekly basis.  On examination, skin tags and hemorrhoid tissue were noted, but there were no masses or gross bleeding.  Conservative treatment was advised, including increased water and fiber intake as well as laxatives and stool softeners.

The Veteran was afforded a VA examination of his hemorrhoid disability in April 2007.  The examiner reviewed the claims file and noted that the Veteran reported a history of intermittent bleeding and pain beginning prior to service separation.  The Veteran described flare-ups with pain that occurred at least 3 times per month.  He had no difficulty with sphincter control, fecal leakage, or involuntary bowel movements.  The Veteran did report daily rectal bleeding that was mild to moderate, although there was no objective evidence of bleeding on examination.  The size of the rectum and anus were within normal limits, and there were no signs of fissures.  External hemorrhoids 2 centimeters in size were noted, and they were not thrombosed.  There was no evidence of anemia.  
VA outpatient treatment records reflect that the Veteran complained of bright red blood in his stool in August 2008.  The claims file contains a May 2009 statement from the Veteran's wife, who states that the Veteran's hemorrhoid disability is manifested by pain and occasional excessive bleeding.  She alleges that he was sometimes unable to work because of swelling and pain.  

In September 2010, the Veteran sought follow up treatment for a fissure.  He denied any pain or bleeding at that time, but he asked to be examined for hemorrhoids.  On examination, there were no obvious external lesions or masses and the sphincter was nontender with normal tone.  A left lateral internal hemorrhoid was detected and a banding procedure was performed.  In October 2010, the Veteran reported seeing some blood but stated that his condition had improved.  Another banding procedure was performed of a right, posterior hemorrhoid.  

In February 2011, he reported continued pain and bleeding but deferred examination in order to recover from the previous banding.  The examiner assessed internal hemorrhoids with possible fissure which could not be detected, and he advised the Veteran to use sitz baths, fiber supplements, and ointment.  Later that month, the Veteran reported that the pain had diminished, although there was still bleeding.  The Veteran stated that he had undergone 3 banding procedures, including a second procedure on the right in January 2011.  On examination, there were minimal hemorrhoidal tags.  The sphincter was normal and mildly tender.  A large left lateral hemorrhoid was banded at that time, and the Veteran was advised to continue the home treatments he had been using.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in March 2011, in which the examiner noted there was no history of trauma to the rectum or anus and no neoplasm.  He noted a history of persistent rectal bleeding but no rectal prolapse or recurrent anal infections.  The Veteran had symptoms of anal itching, burning, diarrhea, difficulty passing stool, pain and tenesmus.  There was no fecal incontinence or perianal discharge.  Internal hemorrhoids were present, but there were no anorectal fistulas, strictures, prolapse, or sphincter impairment.  The examiner diagnosed internal hemorrhoids and stated that the condition had no effect on the Veteran's occupational or other daily activities.  

Applying the rating criteria to the above evidence, the Board concludes that a compensable disability rating is not warranted prior to September 15, 2010.  Specifically, the evidence shows that the Veteran did not have large or thrombotic irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences, as required for a higher 10 percent rating under Diagnostic Code 7336.  The Board also notes that there was no objective evidence of fissures, persistent bleeding, or anemia.  Although the Veteran described his condition as "unbearable" in January 2007, the objective evidence shows that symptoms such as pain and bleeding occurred only intermittently.  Likewise, while the Veteran reported daily bleeding in April 2007, there was no evidence of bleeding on objective examination.  Moreover, the record reflects that the condition was treated conservatively, primarily with dietary changes and laxatives, prior to September 15, 2010.  The Board finds that this symptomatology represents no more than moderate disability consistent with a noncompensable rating.  38 C.F.R. § 4.114, DC 7336.  

Since September 15, 2010, the Veteran's hemorrhoid disability has been rated as 20 percent disabling.  As this is the maximum schedular rating available under Diagnostic Code 7336, a higher rating under this code is not possible.  38 C.F.R. § 4.114, DC 7336.  

The assignment of a particular diagnostic code depends on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is more appropriate than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, throughout the rating period, there has been no evidence of impaired sphincter control, prolapse, stricture, fistula, or incontinence; therefore, it is not appropriate to rate the Veteran's disability under any other diagnostic code. 
In summary, prior to September 15, 2010, the service-connected hemorrhoid disability does not warrant a compensable disability rating, and a rating in excess of 20 percent is not warranted from September 15, 2010.  In reaching this determination, the Board finds that a preponderance of the evidence is against the claim; therefore, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7 .

Extraschedular Consideration

In a May 2009 written statement to VA, the Veteran's wife reported that he was sometimes unable to work due to pain and swelling associated with his hemorrhoid disability.  These contentions raise the matter of whether referral for extraschedular ratings under 38 C.F.R. § 3.321(b)(1) is warranted.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

Under 38 C.F.R. § 3.321(b)(1), in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  A determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three- step inquiry.  

First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If the claimant's disability picture is contemplated by the rating schedule, then the assigned schedular evaluation is adequate, and no referral for extraschedular consideration is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the record does not establish that the rating criteria are inadequate for rating the Veteran's hemorrhoid disability.  The competent evidence of record shows that that aspect of the Veteran's disability which is on appeal is primarily manifested by pain, bleeding, and fissure.  The applicable diagnostic code used to rate his disability (DC 7336) provides for ratings based on irreducible hemorrhoids, excessive redundant tissues, persistent bleeding, and fissures.  Thus, the effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Accordingly, the Board finds that referral for an extraschedular rating is unnecessary at this time.  


ORDER

A higher initial rating for service-connected hemorrhoids, in excess of 0 percent prior to September 15, 2010, and in excess of 20 percent thereafter, is denied.

Service connection for a right knee disability is denied.  




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


